     Case: 3:19-cr-00049-TMR Doc #: 37 Filed: 04/12/21 Page: 1 of 12 PAGEID #: 140




                               UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON

    UNITED STATES OF AMERICA,                                  :
                                                               :
                   Plaintiff,                                  :    Case No. 3:19-cr-00049
                                                               :
          v.                                                   :
                                                               :    Judge Thomas M. Rose
    WARREN MICHAEL WILLIAMS,                                   :
                                                               :
                   Defendant.                                  :

______________________________________________________________________________

          ENTRY AND ORDER DENYING DEFENDANT’S MOTION FOR
                     COMPASSIONATE RELEASE (DOC. 28)
______________________________________________________________________________

         This case is before the Court on the Motion for Compassionate Release (Doc. 28) (the

“Motion”), filed by Warren Michael Williams (“Williams”). Williams is currently incarcerated at

Cumberland FCI [Federal Correctional Institution] in Maryland.                            He asks the Court for

compassionate release from his term of imprisonment. Williams’ appointed counsel filed a

Supplement in support of the Motion.                   (Doc. 34.)        The United States of America (the

“Government”) filed a Response to the Motion (Doc. 35) (the “Response”), in which the

Government opposes the Motion. Williams then filed a Reply in support of the Motion. (Doc.

36.) The matter is ripe for review.1 For the reasons discussed below, the Court DENIES


1
  Section 603(b) of the First Step Act, which was signed into law on December 21, 2018, modified 18 U.S.C. § 3582
to allow a defendant to bring a motion on his or her own behalf either “[1] after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or [2] the
lapse of 30 days from the receipt of such request by the warden of the defendant’s facility, whichever is earlier.” 18
U.S.C. § 3582(c)(1)(A); Pub L. No. 115-391, 132 Stat. 5194; see also United States v. Alam, 960 F.3d 831, 833-34
(6th Cir. 2020) (“If the Director of the Bureau of Prisons does not move for compassionate release, a prisoner may
take his claim to court only by moving for it on his own behalf. To do that, he must fully exhaust all administrative
rights to appeal with the prison or wait 30 days after his first request to the prison,” and “[p]risoners who seek
compassionate release have the option to take their claim to federal court within 30 days, no matter the appeals
available to them”) (internal quotation marks omitted) (alterations adopted); United States v. Ruffin, 978 F.3d 1000,
1004 (6th Cir. 2020) (“defendants now may bring reduction-of-sentence motions on their own once they exhaust any

                                                           1
   Case: 3:19-cr-00049-TMR Doc #: 37 Filed: 04/12/21 Page: 2 of 12 PAGEID #: 141




Williams’s Motion.

    I.       BACKGROUND

         On March 14, 2019, the Government filed a two-count Indictment against Williams. (Doc.

11.) On or about June 5, 2019, pursuant to a plea agreement, Williams pleaded guilty to Count 2

of the Indictment, which charged him with possession with intent to distribute a mixture or

substance containing a detectable amount of cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(C). (See Docs. 11, 15, 16.) The Statement of Facts attached to the Plea Agreement, signed

by Williams and his attorney, states:

         On or about November 7, 2018, while in the Southern District of Ohio, the
         defendant WARREN MICHAEL WILLIAMS knowingly and intentionally
         possessed with the intent to deliver and distribute it to another person, a mixture or
         substance containing approximately 89 grams of cocaine, a Schedule II controlled
         substance. Said cocaine was in fact [a] controlled substance that was intended for
         human consumption. At the time of Defendant’s said possession, he was fully
         aware that his conduct violated both federal and state law.

         Continuing on November 7, 2018, law enforcement conducted a search warrant at
         WILIAMS’ [sic] residence … [and during the search] law enforcement seized,
         among other items, a Glock .40 firearm, a Mossberg 12 gauge shotgun, with
         obliterated SN, loaded with eight (8) live rounds, and a Marlin 30/30 rifle, loaded
         with six (6) live rounds….

(Doc. 15 at PageID 51.)

         The Final Presentence Investigation Report (“PSI”) regarding Williams provided

additional information about the circumstances of the offense, identified approximately sixteen

prior adult criminal convictions and numerous other minor convictions, and commented that

Williams met the criteria of a career offender. (PSI ¶¶ 13-16, 31, 39-57.) Williams’s extensive

criminal history, which spans nearly two decades, includes convictions for domestic violence in



administrative remedies or wait 30 days from the date they request relief from the Bureau of Prisons”). Here, the
parties agree that Williams made a request to the warden, who denied the request in or about September of 2020. (See
Doc. 28-1 at PageID 97; Doc. 34-1; Doc. 35 at PageID 126.) Regardless, the Government does not contest exhaustion,
so the Court proceeds with the understanding that Williams could move for compassionate release on his own behalf.

                                                         2
   Case: 3:19-cr-00049-TMR Doc #: 37 Filed: 04/12/21 Page: 3 of 12 PAGEID #: 142




1999, aggravated robbery with a deadly weapon in 2000, having weapons under disability in 2008,

escape in 2008, and aggravated robbery with a deadly weapon (again) and having weapons under

disability (again) in 2009. (Id.) Additionally, the PSI indicated that Williams incurred multiple

probation violations (including being arrested while on probation) and was sanctioned during a

subsequent term of post-release control. (Id. at ¶¶ 42, 51.) The PSI also indicated that Williams

accepted responsibility for his actions. (Id. at ¶ 34.)

          This Court imposed a 60-month term of incarceration, three years of supervised release

with special conditions, and a $100 special assessment. (Docs. 22, 23.) Williams is 39 years old

and has an anticipated release date of June 11, 2023. See https://www.bop.gov/inmateloc.

    II.      ANALYSIS

          A. Legal Standards

          A district court has limited authority to modify a sentence. United States v. Ruffin, 978

F.3d 1000, 1003 (6th Cir. 2020) (“[s]ince the Sentencing Reform Act of 1984, federal law has

generally prohibited a district court from modifying a term of imprisonment once it has been

imposed”) (alterations adopted) (internal quotation marks omitted). “Generally speaking, once a

court has imposed a sentence, it does not have the authority to change or modify that sentence

unless such authority is expressly granted by statute.” United States v. Hammond, 712 F.3d 333,

335 (6th Cir. 2013). Section 3582(c)(1)(A) grants such authority in certain limited circumstances.

It provides, in part:

          The court may not modify a term of imprisonment once it has been imposed except
          that—in any case—the court … may reduce the term of imprisonment (and may
          impose a term of probation or supervised release with or without conditions that
          does not exceed the unserved portion of the original term of imprisonment), after
          considering the factors set forth in [18 U.S.C.] section 3553(a) to the extent that
          they are applicable, if it finds that extraordinary and compelling reasons warrant
          such a reduction … and that such a reduction is consistent with applicable policy
          statements issued by the Sentencing Commission.


                                                  3
    Case: 3:19-cr-00049-TMR Doc #: 37 Filed: 04/12/21 Page: 4 of 12 PAGEID #: 143




18 U.S.C. § 3582(c)(1)(A)(i).2

         The decision to reduce a term of imprisonment pursuant to Section 3582(c)(1)(A) involves

a three-step test, based on three substantive requirements. United States v. Jones, 980 F.3d 1098,

1106-08 (6th Cir. 2020); 18 U.S.C. § 3582(c)(1)(A)(i). At step one, a court must find that

extraordinary and compelling reasons warrant a sentence reduction.3 Jones, 980 F.3d at 1107-08.

At step two, a court must find that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission. Id. at 1108. At step three, a court must consider any

applicable Section 3553(a) factors and, in its discretion, find that the reduction authorized by steps

one and two is warranted in whole or in part under the particular circumstances of the case. Id. A

court may deny a compassionate release motion when any of the three substantive requirements is

lacking and need not address the others. United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021).

However, a court cannot grant such a motion unless the court addresses “all three steps.” Id.

         Regarding the first step, “Section 3582(c)(1)(A) does not define ‘extraordinary and

compelling reasons.’” Ruffin, 978 F.3d at 1004. Congress instructed that “[r]ehabilitation of the

defendant alone shall not be considered an extraordinary and compelling reason.” 28 U.S.C. §

994(t). But apart from this instruction, “Congress delegated to the Sentencing Commission the

responsibility of describing what should be considered extraordinary and compelling reasons for

sentencing reduction, including the criteria to be applied and a list of specific examples by

promulgating general policy statements regarding the sentencing modification provisions in §

3582(c)(1)(A).” Jones, 980 F.3d at 1108-09 (alterations adopted) (internal quotation marks

omitted). The Sentencing Commission’s policy statement regarding compassionate release under


2
  Subpart (ii) of this portion of the statute provides “a separate basis for compassionate release tied to the defendant’s
age and years in prison.” Ruffin, 978 F.3d at 1003.
3
  “Or, alternatively, whether the defendant fulfills the requirements of § 3582(c)(1)(A)(ii).” Jones, 980 F.3d at 1108
n. 12.

                                                            4
    Case: 3:19-cr-00049-TMR Doc #: 37 Filed: 04/12/21 Page: 5 of 12 PAGEID #: 144




Section 3582(c)(1)(A) resides in § 1B1.13 of the United States Sentencing Commission Guidelines

Manual. Id. at 1109; U.S.S.G. § 1B1.13 (“Reduction in Term of Imprisonment Under 18 U.S.C.

§ 3582(c)(1)(A) (Policy Statement)”). However, “the Commission has not updated § 1B1.13 since

the First Step Act’s passage in December 2018.” Jones, 980 F.3d at 1109. Therefore, and for

reasons more fully explained in Jones, the Sixth Circuit held that—until the Sentencing

Commission updates § 1B1.13 to reflect the First Step Act—district courts “have full discretion to

define ‘extraordinary and compelling’ without consulting the policy statement § 1B1.13” in cases

where an incarcerated person files a motion for compassionate release.4 Id. at 1109-11 (“[u]ntil

the Sentencing Commission updates § 1B1.13 to reflect the First Step Act, district courts have full

discretion in the interim to determine whether an ‘extraordinary and compelling’ reason justifies

compassionate release when an imprisoned person files a § 3582(c)(1)(A) motion”).

         Regarding the second step, again, the Sentencing Commission’s policy statement regarding

compassionate release under 18 U.S.C. § 3582(c)(1)(A) resides in U.S.S.G. § 1B1.13. Jones, 980

F.3d at 1109. However, the Sixth Circuit held in Jones that “the passage of the First Step Act

rendered § 1B1.13 ‘inapplicable’ to cases where an imprisoned person files a motion for

compassionate release.” Id.; see also Elias, 984 F.3d at 518 (“§ 1B1.13 is not applicable to inmate-

filed compassionate-release motions”). Thus, U.S.S.G. § 1B1.13 currently is not an “applicable

policy statement[] issued by the Sentencing Commission” in such cases.                                  18 U.S.C. §



4
   In Elias, while not mandating that future courts apply the two-part test used by the district court in that case, the
Sixth Circuit held that the district court did not abuse its discretion in applying a “two-part test for deciding when the
concern of contracting COVID-19 becomes an extraordinary and compelling reason for compassionate release: (1)
when the defendant is at high risk of having complications from COVID-19 and (2) the prison where the defendant is
held has a severe COVID-19 outbreak.” Elias, 984 F.3d at 520-21 (the district court did not abuse its discretion in
relying on that two-part test; the district court properly considered the Centers for Disease Control and Prevention
(CDC) guidance in effect at the time, a scientific journal, and information from the BOP concerning the number of
reported COVID-19 cases at the prison). Additionally, the Sixth Circuit held that a district court may deny a motion
for compassionate release if the defendant does not provide any records in the motion to support his or her claimed
medical ailment(s). Id.

                                                            5
  Case: 3:19-cr-00049-TMR Doc #: 37 Filed: 04/12/21 Page: 6 of 12 PAGEID #: 145




3582(c)(1)(A); Jones, 980 F.3d at 1101, 1109. So now, “where incarcerated persons file motions

for compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry,” at

least until the Sentencing Commission updates § 1B1.13 to reflect the First Step Act. Jones, 980

F.3d at 1111.

       Regarding the third step, “[d]istrict courts should consider all relevant § 3553(a) factors

before rendering a compassionate release decision.” Jones, 980 F.3d at 1114. The factors set forth

in Section 3553(a) “consider such things as the characteristics of the defendant, the nature of the

offense, and various penological goals, such as the need to promote respect for law and to protect

the public.” Ruffin, 978 F.3d at 1005. More specifically, 18 U.S.C. § 3553(a) states:

       (a) Factors to be considered in imposing a sentence.--The court shall impose a
       sentence sufficient, but not greater than necessary, to comply with the purposes
       set forth in paragraph (2) of this subsection. The court, in determining the
       particular sentence to be imposed, shall consider--

           (1) the nature and circumstances of the offense and the history and
           characteristics of the defendant;

           (2) the need for the sentence imposed--

                (A) to reflect the seriousness of the offense, to promote respect for the
                law, and to provide just punishment for the offense;

                (B) to afford adequate deterrence to criminal conduct;

                (C) to protect the public from further crimes of the defendant; and

                (D) to provide the defendant with needed educational or vocational
                training, medical care, or other correctional treatment in the most effective
                manner;

           (3) the kinds of sentences available;

           (4) the kinds of sentence and the sentencing range established for--

                (A) the applicable category of offense committed by the applicable
                category of defendant as set forth in the guidelines--

                   (i) issued by the Sentencing Commission pursuant to section 994(a)(1)
                   of title 28, United States Code, subject to any amendments made to

                                                   6
  Case: 3:19-cr-00049-TMR Doc #: 37 Filed: 04/12/21 Page: 7 of 12 PAGEID #: 146




                  such guidelines by act of Congress (regardless of whether such
                  amendments have yet to be incorporated by the Sentencing
                  Commission into amendments issued under section 994(p) of title 28);
                  and

                  (ii) that, except as provided in section 3742(g) [18 U.S.C. § 3742(g)],
                  are in effect on the date the defendant is sentenced; or

               (B) in the case of a violation of probation or supervised release, the
               applicable guidelines or policy statements issued by the Sentencing
               Commission pursuant to section 994(a)(3) of title 28, United States Code,
               taking into account any amendments made to such guidelines or policy
               statements by act of Congress (regardless of whether such amendments
               have yet to be incorporated by the Sentencing Commission into
               amendments issued under section 994(p) of title 28);

           (5) any pertinent policy statement--

               (A) issued by the Sentencing Commission pursuant to section 994(a)(2) of
               title 28, United States Code, subject to any amendments made to such
               policy statement by act of Congress (regardless of whether such
               amendments have yet to be incorporated by the Sentencing Commission
               into amendments issued under section 994(p) of title 28); and

               (B) that, except as provided in section 3742(g) [18 U.S.C. § 3742(g)], is in
               effect on the date the defendant is sentenced[;]

           (6) the need to avoid unwarranted sentence disparities among defendants with
           similar records who have been found guilty of similar conduct; and

           (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a). Among the variety of items that courts have considered in this step are

conditions at the place of incarceration, the defendant’s health issues, whether the defendant is

receiving medical treatment for his or her health issues, the defendant’s behavior in prison, the

type of offense(s) for which the defendant was convicted, whether the defendant had prior criminal

convictions (and, if so, how many and the seriousness of such crimes), whether the defendant had

prior juvenile convictions, whether the defendant previously complied with any presentence or

post-incarceration conditions, the amount of the sentence that the defendant has served to date,

whether the court varied downward from the guidelines range when imposing the sentence,


                                                  7
   Case: 3:19-cr-00049-TMR Doc #: 37 Filed: 04/12/21 Page: 8 of 12 PAGEID #: 147




whether the defendant has had a drug addiction, the defendant’s successful participation in

substance abuse programming or other rehabilitation efforts while incarcerated, the defendant’s

successful participation in educational or vocational training while incarcerated, and whether the

defendant took responsibility for his or her actions. Jones, 980 F.3d at 1115; Ruffin, 978 F.3d at

1008-09. Of course, not all of these items will be applicable or relevant (or known to the court) in

all cases, and other items may be applicable or relevant. Id.; see also 18 U.S.C. § 3582(c)(1)(A)(i)

(a court should consider “the factors set forth in [18 U.S.C.] section 3553(a) to the extent that they

are applicable”).

       Finally, “Congress’s use of ‘may’ in § 3582(c)(1)(A) dictates that the compassionate

release decision is discretionary, not mandatory.” Jones, 980 F.3d at 1106; see also 18 U.S.C. §

3582(c)(1)(A)(i) (stating that a court “may” reduce the term of imprisonment); Ruffin, 978 F.3d at

1005 (a “district court has substantial discretion” in deciding whether to reduce a term of

imprisonment pursuant to Section 3582(c)(1)(A)); Elias, 984 F.3d at 518 (a district court may

reduce the term of imprisonment if all three of the substantive requirements are met, “but need not

do so”).

       B. Application

           Williams asks the Court for “an order reducing his sentence to time served, or

alternatively, modifying his judgment to require that he serve the unserved portion of his original

sentence on home confinement (or any other conditions that the Court deems appropriate).” (Doc.

34 at PageID 121.) Williams argues that the Court “should grant relief in light of the COVID-19

pandemic, the circumstances at [Cumberland FCI] and with the BOP in general, and the fact of

[Williams’] complicated health factors.” (Id. at PageID 112.) Regarding those complicated health

factors, Williams explains that he “currently suffers from an abdominal hernia, due to a gunshot



                                                  8
    Case: 3:19-cr-00049-TMR Doc #: 37 Filed: 04/12/21 Page: 9 of 12 PAGEID #: 148




wound suffered pre-arrest, leaving an open hole in his stomach.” (Id. at PageID 113.) He says the

wound is not being treated and causes him chronic pain daily. (Id. at PageID 119.)

        In response, the Government argues that the Bureau of Prisons (“BOP”) has taken

significant measures to protect inmates during the COVID-19 pandemic, that the circumstances

presented do not rise to the level of “extraordinary and compelling” reasons to warrant a reduction

in the term of incarceration, and that the nature and circumstances of Williams’s crime and his

history and characteristics demonstrate that Williams is a continuing danger to society. (Doc. 35.)

                 1. Request for Hearing or Opportunity to Submit Qualifying Evidence

        The Court addresses one preliminary item. In the Supplement, Williams states: “Defendant

would further request a hearing to further establish these grounds, or an alternative opportunity to

submit qualifying evidence.” (Doc. 34 at PageID 121.) In this case, the Court modified the default

briefing schedule set forth in S.D. of Ohio Amended General Order 20-21 to permit Williams the

opportunity to file a reply brief after the Government filed an opposition. (01/14/2021 Notation

Order.) Williams did file a reply brief, which provided him with an opportunity to submit any

additional evidence in support of the Motion.

                 2. Compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)

        The Court now turns to Williams’s request for compassionate release through reducing his

term of imprisonment pursuant to Section 3582(c)(1)(A)(i). Regarding step one, for the purposes

of the Court’s analysis, the Court will assume—without deciding—that Williams has demonstrated

that suffering from his medical ailments during the current COVID-19 pandemic presents an

extraordinary and compelling reason for reducing the term of imprisonment.5 Regarding step two,


5
 The Court emphasizes it has not actually found that any circumstance (separately or combined) alleged by Williams
qualifies as an “extraordinary and compelling reason[] [that] warrant[s] a reduction” of his sentence. 18 U.S.C §
3582(c)(1)(A)(i). As shown herein, the Court need not actually conduct that analysis to decide the Motion. See, e.g.,
Jones, 980 F.3d at 1108 (affirming district court’s decision, which had “assumed for the sake of argument that
extraordinary and compelling reasons existed” to reduce the defendant’s term of imprisonment, proceeded to weigh

                                                         9
  Case: 3:19-cr-00049-TMR Doc #: 37 Filed: 04/12/21 Page: 10 of 12 PAGEID #: 149




given that Williams (an incarcerated person) filed the Motion, the Court “may skip”—and does

skip—this step, in accordance with the Sixth Circuit’s Jones decision. Jones, 980 F.3d at 1111.

And, the Court certainly agrees with Williams that the BOP’s attempts to mitigate risk and the

BOP’s “mission” do not prevent the Court from granting compassionate release pursuant to

Section 3582(c)(1)(A). (See Doc. 36 at PageID 134-36.) The Court also agrees with Williams’

argument that the policy statement in U.S.S.G. § 1B1.13 is not controlling. Jones, 980 F.3d at

1109-11. In fact, as explained above, it is not applicable to the Motion. Elias, 984 F.3d at 518 (“§

1B1.13 is not applicable to inmate-filed compassionate-release motions”).

        However, that does not end the Court’s inquiry. There is still the third step: consideration

of any applicable Section 3553(a) factors and determination of whether, in the Court’s discretion,

the reduction is warranted in whole or in part under the particular circumstances of this case. Elias,

984 F.3d at 519; Jones, 980 F.3d at 1108; 18 U.S.C. § 3582(c)(1)(A)(i); see also Ruffin, 978 F.3d

at 1005 (“[e]ven if [the first two requirements] are met, … a district court may still deny relief if

it finds that the applicable § 3553(a) factors do not justify it”) (internal quotation marks omitted).

        The Court has considered the Section 3553(a) factors to the extent that they are applicable.

18 U.S.C. § 3582(c)(1)(A)(i). This includes that the Court considered Williams’s history and

characteristics, such as his acceptance of responsibility for his actions. See 18 U.S.C. § 3553(a)(1).

And, the Court acknowledges the challenging conditions at Cumberland FCI during the current

COVID-19 pandemic and Williams’s health issues. See 18 U.S.C. § 3553(a)(1), (a)(2)(B),

(a)(2)(D).

        Yet, the “nature and circumstances of the offense” do not favor early release. See 18 U.S.C.

§ 3553(a)(1). The offense for which Williams is currently incarcerated involved trafficking in



several § 3553(a) factors, and then denied the motion for compassionate release).

                                                        10
  Case: 3:19-cr-00049-TMR Doc #: 37 Filed: 04/12/21 Page: 11 of 12 PAGEID #: 150




dangerous drugs. See United States v. Crawford, No. CR 10-20269, 2021 U.S. Dist. LEXIS 50998,

2021 WL 1037730, at *3 (E.D. Mich. Mar. 18, 2021) (the defendant “was convicted of distributing

cocaine, an addictive and dangerous drug,” which “is a serious offense”). The Statement of Facts

attached to the Plea Agreement portrays a troubling scenario.           (Doc. 15 at PageID 51.)

Additionally, Williams’s criminal history is extensive and includes prior convictions involving

violent crimes, weapons, and drugs. (PSI ¶¶ 39-57.) Further, Williams has a history of violating

post-incarceration conditions. (Id. at ¶¶ 42, 51.) All of this concerns the Court. See 18 U.S.C.

§3553(a)(1), (a)(2)(A), (a)(2)(B), (a)(2)(C), (a)(6). The Court finds that the need for the sentence

imposed to reflect the seriousness of the offense, promote respect for the law, provide just

punishment, afford adequate deterrence to criminal conduct, and protect the public from further

crimes of the defendant do not favor early release. See 18 U.S.C. § 3553(a)(2)(A)-(C); Crawford,

2021 WL 1037730, at *3 (denying, based on consideration of the applicable Section 3553(a)

factors, a motion for compassionate release filed by a defendant who had been convicted of

distributing cocaine, where the defendant had violated prior terms of probation and had a lengthy

criminal history that included prior convictions for drug offenses, domestic violence, and home

invasion).

       Furthermore, Williams still has a substantial amount of his sentence remaining. See 18

U.S.C. § 3553(a)(2)(A), (a)(2)(B), (a)(6); Ruffin, 978 F.3d at 1008 (considering the amount of the

sentence that the petitioner had served); United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir.

2020) (“the need to provide just punishment, the need to reflect the seriousness of the offense, and

the need to promote respect for the law permit the court to consider the amount of time served in

determining whether a sentence modification is appropriate”). Releasing Williams with so much




                                                11
  Case: 3:19-cr-00049-TMR Doc #: 37 Filed: 04/12/21 Page: 12 of 12 PAGEID #: 151




time remaining on his sentence “minimizes both the impact of [his] crime and seriousness of [his]

offense.” United States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

          Having considered the factors set forth in Section 3553(a) to the extent that they are

applicable, the Court finds that the requested reduction in the term of imprisonment is not

warranted. Thus, even if steps one and two authorized the requested reduction, the Court finds

that consideration of the applicable Section 3553(a) factors calls for denial of the Motion. Jones,

980 F.3d at 1102 (affirming decision to deny motion for compassionate release where “the district

court found for the sake of argument that an extraordinary and compelling circumstance existed in

[defendant’s] case but that the § 3553(a) factors counseled against granting compassionate

release”); United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020) (affirming denial of a

compassionate release motion where “the District Court reasonably concluded that several of the

§ 3553(a) factors—including … the need to reflect the seriousness of the offense, promote respect

for the law, and afford adequate deterrence—counsel against compassionate release …”).

   III.      CONCLUSION

          Although the Court recognizes Williams’s medical ailments and is sympathetic to his

arguments about the fear of contracting COVID-19, the circumstances here do not warrant a

reduction in the term of imprisonment pursuant to Section 3582(c)(1)(A). For the reasons stated

above, the Court DENIES the Motion for Compassionate Release (Doc. 28).

          DONE and ORDERED in Dayton, Ohio, this Monday, April 12, 2021.

                                                                  s/Thomas M. Rose
                                                          ________________________________
                                                                  THOMAS M. ROSE
                                                          UNITED STATES DISTRICT JUDGE




                                                12
